Title: John Adams to Peter Boylston Adams, 15 June 1776
From: Adams, John
To: Adams, Peter Boylston


     
      My dear Brother
      Philadelphia June 15. 1776
     
     I have an Account of the Politicks of the Town of Braintree; but it is an imperfect one. I wish you would write me, a clear, and distinct one. . . . I am told there was a Tie, between your Hon. Brigadier General and You, and that, in order to get a Decision in his Favour he was obliged to declare that he would leave the Board for the Sake of serving the Town. I should be glad to learn a little of Motives and Politicks upon this Occasion.
     How is it? You leave me in the dark: you dont tell me whether I have the Honour to be a select Man, or not, or who are select Men, nor any Thing about Town Affairs. . . . Do you think that, because I am half a thousand miles off, I never think about you and that I dont want to know this, and that and the other?—I do, indeed.—You may at any Time send a Letter to the Post Office in Boston, it will be brought to me free of Expence, to you, or me. . . . I am greatly at a Loss to account for the Conduct of your Hon. Councillor and gallant Brigadier, upon this Occasion. Pray explain it. Ask Mr. Norton—what it means.
    